Exhibit 10.2

Rabbi Trust Agreement

This rabbi trust agreement is based on the IRS model rabbi trust provisions
contained in Revenue Procedure 92-64.  Provisions from the IRS model rabbi trust
have been selected which are frequently chosen by many if not most of Wells
Fargo rabbi trust clients.  Additional provisions have been added to reflect
Wells Fargo operating procedures and administrative requirements.  A Company
should carefully review the trust agreement with its legal counsel to determine
if it is appropriate for its particular situation.  Wells Fargo does not provide
legal advice and makes no representations concerning the tax consequences of a
Company’s execution of this Agreement.


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

Article I.

 

Establishment of Trust

 

1

 

 

 

 

 

Article II.

 

Payments to Plan Participants and Their Beneficiaries

 

2

 

 

 

 

 

Article III.

 

Trustee Responsibility Regarding Payments to Trust Beneficiary When Company is
Insolvent

 

3

 

 

 

 

 

Article IV.

 

Payments to Company

 

4

 

 

 

 

 

Article V.

 

Investment Authority

 

4

 

 

 

 

 

Article VI.

 

Disposition of Income

 

6

 

 

 

 

 

Article VII.

 

Accounting by Trustee

 

6

 

 

 

 

 

Article VIII.

 

Responsibility of Trustee

 

7

 

 

 

 

 

Article IX.

 

Compensation and Expenses of Trustee

 

8

 

 

 

 

 

Article X.

 

Resignation and Removal of Trustee

 

8

 

 

 

 

 

Article XI.

 

Appointment of Successor

 

9

 

 

 

 

 

Article XII.

 

Amendment or Termination

 

9

 

 

 

 

 

Article XIII.

 

Miscellaneous

 

10

 

 

 

 

 

Article XIV.

 

Effective Date

 

10

 


--------------------------------------------------------------------------------


VWR International, Inc.

Nonqualified Deferred Compensation Plan Trust Agreement

This Agreement, made this May 1st, 2007, by and between VWR International, Inc.
(“Company”) and WELLS FARGO BANK, N.A., (“Trustee”),

WITNESSETH:

WHEREAS, Company has adopted the nonqualified deferred compensation plan titled
VWR International, Inc. Nonqualified Deferred Compensation Plan (the “Plan”);

WHEREAS, Company has incurred or expects to incur liability under the terms of
such Plan with respect to the individuals participating in such Plan; and

WHEREAS, Company wishes to establish a trust (hereinafter called “Trust”) and
wishes to contribute to the Trust assets that shall be held therein, subject to
the claims of Company’s creditors in the event of Company’s Insolvency, as
herein defined, until paid to Plan participants and their beneficiaries in such
manner and at such times as specified in the Plan;

WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as an unfunded
plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974;

WHEREAS, it is the intention of Company to make contributions to the Trust to
provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plan;

NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:

ARTICLE I

ESTABLISHMENT OF TRUST

Section 1.1                                   Company will deposit funding with
Trustee in trust, which shall become the principal of the Trust, to be held,
administered and disposed of by Trustee as provided in this Trust Agreement.

Section 1.2                                   The Trust hereby established shall
be irrevocable.

Section 1.3                                   The Trust is intended to be a
grantor trust, of which Company is

1


--------------------------------------------------------------------------------


the grantor, within the meaning of subpart E, part 1, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be construed accordingly.  However, Trustee does not warrant and shall not
be liable for any tax consequences associated with the Trust or participation in
the Plan.

Section 1.4                                   The principal of the Trust and any
earnings thereon shall be held separate and apart from other funds of Company
and shall be used exclusively for the uses and purposes of Plan participants and
general creditors as herein set forth.  Plan participants and their
beneficiaries shall have no preferred claim on, or any beneficial ownership
interest in, any assets of the Trust.  Any rights created under the Plan and
this Trust Agreement shall be mere unsecured contractual rights of Plan
participants and their beneficiaries against Company.  Any assets held by the
Trust will be subject to the claims of Company’s general creditors under federal
and state law in the event of Insolvency, as defined in Section 3.1.

Section 1.5                                   Company, in its sole discretion,
may at any time, or from time to time, make additional deposits of cash or other
property acceptable to the Trustee in trust with Trustee to augment the
principal to be held, administered and disposed of by Trustee as provided in
this Trust Agreement.  Neither Trustee nor any Plan participant or beneficiary
shall have any right to compel such additional deposits.  Notwithstanding the
foregoing, upon a Change of Control as defined herein, Company shall, as soon as
possible, but in no event longer than 30 days following the Change of Control,
make an irrevocable contribution to the Trust in an amount that is sufficient to
pay each Plan participant or beneficiary the benefits to which Plan participants
or their beneficiaries would be entitled pursuant to the terms of the Plan(s) as
of the date on which the Change of Control occurred.

Section 1.6                                   Notwithstanding any other
provision of the Plan or this Trust Agreement to the contrary, Company shall not
make any contribution to the Trust to the extent such contribution would be
treated as a transfer of property in connection with the performance of services
for purposes of Code §83 pursuant to Code §409A(b)(3) (as amended by the Pension
Protection Act of 2006) or any successor thereto.

ARTICLE II

PAYMENTS TO PLAN PARTICIPANTS AND THEIR BENEFICIARIES

Section 2.1                                   Company shall deliver to Trustee a
schedule (the “Payment Schedule”) that indicates the amounts payable in respect
of each Plan participant (and his or her beneficiaries), that provides a formula
or other instructions acceptable to Trustee for determining the amounts so
payable, the form in which such amount is to be paid (as provided for or
available under the Plan), and the time of commencement for payment of such
amounts.  On and after the date of a Change of Control, as defined herein,
except as otherwise provided herein, Trustee shall make payments to the Plan
participants and their beneficiaries in accordance with such Payment Schedule,
and Trustee shall in such event make provision for the reporting and withholding
of any federal and state taxes (other than FICA, FUTA or local taxes) that may
be required to be withheld with respect to the payment of benefits pursuant to
the terms of the Plan and shall pay amounts withheld to the appropriate taxing
authorities.  If applicable, Company shall direct the Trustee to remit any FICA,
FUTA or local taxes with respect to the benefit payments to Company and Company
shall have the responsibility for determining, reporting and remitting the FICA,
FUTA or local taxes to the appropriate taxing

2


--------------------------------------------------------------------------------


authorities.  Company shall indemnify and hold harmless the Trustee from any and
all liability to which the Trustee may become subject due to Company’s failure
to properly withhold and remit FICA, FUTA or local taxes in connection with
payments from the Trust.  (Prior to the date of a Change of Control, Trustee
shall have no obligation to make payments to Plan participants or their
beneficiaries.)

Section 2.2                                   The entitlement of a Plan
participant or his or her beneficiaries to benefits under the Plan shall be
determined by Company or such party as it shall designate under the Plan, and
any claim for such benefits shall be considered and reviewed under the
procedures set out in the Plan.

Section 2.3                                   Company may make payment of
benefits directly to Plan participants or their beneficiaries as they become due
under the terms of the Plan, and may request reimbursement for such payments
upon presentation of appropriate evidence of payment to Trustee.  On and after
the date of a Change of Control, as defined herein, Company shall notify Trustee
of its decision to make payment of benefits directly prior to the time amounts
are payable to Plan participants or their beneficiaries.  In addition, if the
principal of the Trust, and any earnings thereon, are not sufficient to make
payments of benefits in accordance with the terms of the Plan, Company shall
make the balance of each such payment as it falls due.  Trustee shall notify
Company where principal and earnings are not sufficient.  Trustee shall not be
liable for the inadequacy of the Trust to pay all amounts due under the Plan.

ARTICLE III

TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO TRUST BENEFICIARY WHEN COMPANY IS
INSOLVENT

Section 3.1                                   Trustee shall cease payment of
benefits to Plan participants and their beneficiaries if the Company is
Insolvent.  Company shall be considered “Insolvent” for purposes of this Trust
Agreement if (i) Company is unable to pay its debts as they become due, or (ii)
Company is subject to a pending proceeding as a debtor under the United States
Bankruptcy Code or any comparable state or federal regulatory law.

Section 3.2                                   At all times during the
continuance of this Trust, as provided in Section 1.4, the principal and income
of the Trust shall be subject to claims of general creditors of Company under
federal and state law as set forth below.

(1)                                  The Board of Directors and the Chief
Executive Officer (or if there is no Chief Executive Officer, the highest
ranking officer) of Company shall have the duty to inform Trustee in writing of
Company’s Insolvency.  If a person claiming to be a creditor of Company alleges
in writing to Trustee that Company has become Insolvent, Trustee shall determine
whether Company is Insolvent and, pending such determination, Trustee shall
discontinue payment of benefits to Plan participants or their beneficiaries. 

(2)                                  Unless Trustee has actual knowledge of
Company’s Insolvency or has received notice from Company or a person claiming to
be a creditor alleging that Company is Insolvent, Trustee shall have no duty to
inquire whether Company is Insolvent.  Trustee may in all events rely on such
evidence concerning Company’s solvency as may be

3


--------------------------------------------------------------------------------


furnished to Trustee and that provides Trustee with a reasonable basis for
making a determination concerning Company’s solvency.

(3)                                  If at any time Trustee has determined that
Company is Insolvent, Trustee shall discontinue payments to Plan participants or
their beneficiaries and shall hold the assets of the Trust for the benefit of
Company’s general creditors.  Nothing in this Trust Agreement shall in any way
diminish any rights of the Plan participants or their beneficiaries to pursue
their rights as general creditors of Company with respect to benefits due under
the Plan or otherwise.

(4)                                  Trustee shall resume the payment of
benefits to Plan participants or their beneficiaries in accordance with Article
II of this Trust Agreement only after Trustee has been directed that Company is
not Insolvent (or is no longer Insolvent). Trustee may in all events rely on
such evidence concerning Company’s solvency (or Insolvency) as may be furnished
to Trustee and that provides Trustee with a reasonable basis for making a
determination concerning Company’s solvency.

Section 3.3                                   Provided that there are sufficient
assets, if Trustee discontinues the payment of benefits from the Trust pursuant
to Section 3.2 and subsequently resumes such payments, the first payment
following such discontinuance shall include the aggregate amount of all payments
due to Plan participants or their beneficiaries under the terms of the Plan for
the period of such discontinuance, less the aggregate amount of any payments
made to Plan participants or their beneficiaries by Company in lieu of the
payments provided for hereunder during any such period of discontinuance.

ARTICLE IV

PAYMENTS TO COMPANY

Except as provided in Articles II and III hereof, Company shall have no right or
power to direct Trustee to return to Company or to divert to others any of the
Trust assets before all payments of benefits have been made to Plan participants
and their beneficiaries pursuant to the terms of the Plan. 

ARTICLE V

INVESTMENT AUTHORITY

Section 5.1                                   Except as otherwise provided
herein, Company shall, prior to a Change of Control as defined herein, have the
sole power and responsibility for the management, disposition and investment of
the Trust assets, and Trustee shall comply with written directions from Company
or its designated agent, which may include a recordkeeper for the Plan.  Trustee
shall have no duty or responsibility to review, initiate action or make
recommendations regarding the investment of Trust assets and shall retain such
assets until directed in writing to dispose of them.  Prior to issuing any such
directions, Company shall certify to Trustee the person(s) at Company or its
agent who have the authority to issue such directions.  On and after the date of
a Change of Control, Trustee shall have the sole and absolute discretion to
manage, dispose of, and invest the Trust assets.

4


--------------------------------------------------------------------------------


Section 5.2                                   In the administration of the
Trust, Trustee shall have the following powers; however, prior to a Change of
Control as defined herein, all powers regarding the investment of the Trust
shall be exercised solely pursuant to direction of Company or its delegated
agent or, if applicable, an Investment Manager, as defined herein, unless
Trustee has been properly delegated investment authority pursuant to Section
5.4:

(1)                                  To hold assets of any kind, including
shares of any registered investment company, whether or not Trustee or any of
its affiliates provides investment advice or other services to such company and
receives compensation for the services provided;

(2)                                  To sell, exchange, assign, transfer and
convey any security or property held in the Trust, at public or private sale, at
such time and price and upon such terms and conditions (including credit) as
directed;

(3)                                  To invest and reinvest assets of the Trust
(including accumulated income) as directed;

(4)                                  To vote, tender or exercise any right
appurtenant to any stock or securities held in the Trust, as directed;

(5)                                  To consent to and participate in any plan
for the liquidation, reorganization, consolidation, merger or any similar action
of any corporation, any security of which is held in the Trust, as directed;

(6)                                  To sell or exercise any “rights” issued on
any securities held in the Trust, as directed;

(7)                                  To cause all or any part of the assets of
the Trust to be held in the name of Trustee (which in such instance need not
disclose its fiduciary capacity) or, as permitted by laws, in the name of any
nominee, and to acquire for the Trust any investment in bearer form, but the
books and records of the Trust shall at all times show that all such investments
are part of the Trust and Trustee shall hold evidence of title to all such
investments;

(8)                                  To make such distributions in accordance
with the provisions of this Trust Agreement;

(9)                                  To hold a portion of the Trust for the
ordinary administration and for the disbursement of funds in cash, without
liability for interest thereon, for such period of time as necessary,
notwithstanding that Trustee or an affiliate of Trustee may benefit directly or
indirectly from such uninvested amounts.  It is acknowledged that Trustee’s
handling of such amounts is consistent with usual and customary banking and
fiduciary practices, and any earnings realized by Trustee or its affiliates will
be compensation for its bank services in addition to its regular fees; and

(10)                            To invest in deposit products of Trustee or its
affiliates, or other bank or similar financial institution, subject to the rules
and regulations governing such deposits, and without regard to the amount of
such deposit, as directed.

5


--------------------------------------------------------------------------------


Section 5.3                                   From time to time prior to a
Change of Control as defined herein the Company may appoint one or more
investment managers who shall have investment management and control over all or
a portion of the assets of the Trust (“Investment Managers”).  The Company shall
notify the Trustee in writing of the appointment of the Investment Manager.  In
the event more than one Investment Manager is appointed, the Company shall
determine which assets shall be subject to management and control by each
Investment Manager and shall also determine the proportion in which funds
withdrawn or disbursed shall be charged against the assets subject to each
Investment Manager’s management and control.  Such Investment Manager shall,
prior to a Change of Control, direct Trustee as to the investment of assets and
any voting, tendering and other appurtenant rights of all securities held in the
portion of the Trust over which the Investment Manager is appointed.  Trustee
shall have no duty or responsibility to review, initiate action or make
recommendations regarding the investment of the Trust assets and shall retain
such assets until directed in writing to dispose of them.

Section 5.4                                   Company may delegate to Trustee
the responsibility to manage all or a portion of the Trust prior to a Change of
Control as defined herein if Trustee agrees to do so in writing.  Upon written
acceptance of that delegation, Trustee shall have full power and authority to
invest and reinvest the Trust in investments as provided herein, subject to any
investment guidelines provided by Company.

Section 5.5                                   Subject to the foregoing
provisions of this Article V, Trustee may invest in securities (including stock
or rights to acquire stock) or obligations issued by Company.  All rights
associated with assets of the Trust shall be exercised by Trustee or the person
designated by Trustee, and shall in no event be exercisable by or rest with Plan
participants or their beneficiaries.  Company shall have the right at any time
and from time to time, in its sole discretion, to substitute assets of equal
fair market value for any asset held by the Trust.  This right is exercisable by
Company in a nonfiduciary capacity without the approval or consent of any person
in a fiduciary capacity.

ARTICLE VI

DISPOSITION OF INCOME

During the term of this Trust, all income received by the Trust, net of expenses
and taxes, shall be accumulated and reinvested.

ARTICLE VII

ACCOUNTING BY TRUSTEE

Trustee shall keep accurate and detailed records of all investments, receipts,
disbursements, and other transactions required to be made, including such
specific records as shall be agreed upon in writing between Company and
Trustee.  Within 60 days following the close of each calendar year and within 90
days after the removal or resignation of Trustee, Trustee shall deliver to
Company a written account of its administration of the Trust during such year or
during the period from the close of the last preceding year to the date of such
removal or resignation, setting forth all investments, receipts, disbursements
and other transactions effected by it, including a description of all securities
and investments purchased

6


--------------------------------------------------------------------------------


and sold with the cost or net proceeds of such purchases or sales (accrued
interest paid or receivable being shown separately), and showing all cash,
securities and other property held in the Trust at the end of such year or as of
the date of such removal or resignation, as the case may be. Trustee’s
accounting, if not objected to within 60 days of it being furnished to Company,
shall be deemed accepted by Company.

ARTICLE VIII

RESPONSIBILITY OF TRUSTEE

Section 8.1                                   Trustee shall act with the care,
skill, prudence and diligence under the circumstances then prevailing that a
prudent person acting in like capacity and familiar with such matters would use
in the conduct of an enterprise of a like character and with like aims;
provided, however, that Trustee shall incur no liability to any person for any
action taken pursuant to a direction, request or approval given by Company which
is contemplated by and consistent with the terms of this Trust and is given in
writing by Company.  Company shall indemnify and hold harmless the Trustee and
its officers, employees and agents from and against all liabilities, losses and
claims (including reasonable attorneys’ fees and costs of defense) for actions
taken or omitted by Trustee in accordance with the terms of this Trust.  In the
event of a dispute between Company and a party, Trustee may apply to a court of
competent jurisdiction to resolve the dispute.

Section 8.2                                   If Trustee undertakes or defends
any litigation arising in connection with this Trust, Company agrees to
indemnify Trustee against Trustee’s costs, expenses and liabilities (including,
without limitation, attorneys’ fees and expenses) relating thereto and to be
primarily liable for such payments.  If Company does not pay such costs,
expenses and liabilities in a reasonably timely manner, Trustee may obtain
payment from the Trust.

Section 8.3                                   Trustee may consult with legal
counsel (who may also be counsel for Company generally) with respect to any of
its duties or obligations hereunder, and Trustee may hire agents, accountants,
actuaries, investment advisors, financial consultants or other professionals to
assist it in performing any of its duties or obligations hereunder.  Company
shall pay the expenses for services by such individuals or entities, and if
Company does not pay such expenses in a reasonably timely manner, Trustee may
obtain payment from the Trust.

Section 8.4                                   Trustee shall have, without
exclusion, all powers conferred on trustees by applicable law, unless expressly
provided otherwise herein; provided, however, that if an insurance policy is
held as an asset of the Trust, Trustee shall have no power to name a beneficiary
of the policy other than the Trust, to assign the policy (as distinct from
conversion of the policy to a different form) other than to a successor Trustee,
or to loan to any person the proceeds of any borrowing against such policy. 
Trustee shall not be liable for the failure or omission of any insurance company
for any reason to pay any benefits or furnish any services under the policies or
contracts.  Company shall have the sole responsibility to determine whether any
insured under any insurance policy held in the Trust is deceased.

7


--------------------------------------------------------------------------------


Section 8.5                                   Notwithstanding the provisions of
Section 8.4, Trustee may loan to Company the proceeds of any borrowing against
an insurance policy held as an asset of the Trust.

Section 8.6                                   Notwithstanding any powers granted
to Trustee pursuant to this Trust Agreement or to applicable law, Trustee shall
not have any power that could give this Trust the objective of carrying on a
business and dividing the gains therefrom, within the meaning of section
301.7701-2 of the Procedure and Administrative Regulations promulgated pursuant
to the Code.

Section 8.7                                   Any electronic communication,
including facsimile and e-mail, received by Trustee from an address that Trustee
reasonably believes to be that of a duly authorized representative of Company
shall be deemed to be in writing and signed on behalf of Company by a duly
authorized representative of Company, and Trustee shall be as fully protected
under the Trust Agreement and applicable law as if such electronic communication
had been an originally signed writing.

ARTICLE IX

COMPENSATION AND EXPENSES OF TRUSTEE

Trustee shall be entitled to reasonable compensation for the services it renders
under this Trust.  Company shall pay all Trustee’s fees and expenses as outlined
in the separate fee agreement.  If not so paid within a reasonable time, the
fees and expenses, including, but not limited to, those expenses referenced in
Article VIII above, shall be paid from the Trust.  If, on and after the date of
a Change of Control, the payment of such fees and expenses from the Trust
reduces the Trust assets below the amount necessary to pay benefits accrued as
of the date of the Change of Control, the Trustee may institute an action to
collect such amount from the Company as is necessary to eliminate such
shortfall.

ARTICLE X

RESIGNATION AND REMOVAL OF TRUSTEE

Section 10.1                            Trustee may resign at any time by
written notice to Company, which shall be effective 30 days after receipt of
such notice unless Company and Trustee agree otherwise.

Section 10.2   Trustee may be removed by Company on 30 days’ notice or upon
shorter notice accepted by Trustee.

Section 10.3   Upon a Change of Control, as defined herein, Trustee may not be
removed by Company for 10 years.

Section 10.4   If Trustee resigns within 10 years after a Change of Control, as
defined herein, Company may select a successor Trustee, which must be approved
by a majority of the Plan participants (disregarding for this purpose any
individuals who become participants after the date of the Change of Control), in
accordance with the provisions of

8


--------------------------------------------------------------------------------


Section 11.1 prior to the effective date of Trustee’s resignation or removal. 
If Company does not so select a successor Trustee and obtain approval from the
majority of such Plan participants, Trustee shall apply to a court of competent
jurisdiction for the appointment of a successor trustee or for instructions.

Section 10.5                            Upon resignation or removal of Trustee
and appointment of a successor Trustee, all assets shall subsequently be
transferred to the successor Trustee.  The transfer shall be completed within
120 days after receipt of all information reasonably required by Trustee to
transfer assets to the successor Trustee, unless Company extends the time limit.

Section 10.6                            If Trustee resigns or is removed, a
successor shall be appointed, in accordance with Article XI, by the effective
date of resignation or removal under Sections 10.1 or 10.2.  If no such
appointment has been made, Trustee may apply to a court of competent
jurisdiction for appointment of a successor or for instructions.  All expenses
of Trustee in connection with the proceeding shall be allowed as administrative
expenses of the Trust.

ARTICLE XI

APPOINTMENT OF SUCCESSOR

Section 11.1                            If Trustee resigns or is removed in
accordance with Section 10.1 or 10.2, Company may, subject to the requirements
of Section 10.4 if applicable, appoint any third party, such as a bank trust
department or other party that may be granted corporate trustee powers under
state law, as a successor to replace Trustee upon resignation or removal.  The
appointment shall be effective when accepted in writing by the new Trustee, who
shall have all of the rights and powers of the former Trustee, including
ownership rights in the Trust assets.  The former Trustee shall execute any
instrument necessary or reasonably requested by Company or the successor Trustee
to evidence the transfer.

Section 11.2                            The successor Trustee need not examine
the records and acts of any prior Trustee and may retain or dispose of existing
Trust assets, subject to Articles VII and VIII hereof.  The successor Trustee
shall not be responsible for, and Company shall indemnify and defend the
successor Trustee from, any claim or liability resulting from any action or
inaction of any prior Trustee or from any other past event, or any condition
existing at the time it becomes successor Trustee.

ARTICLE XII

AMENDMENT OR TERMINATION

Section 12.1                            This Trust Agreement may be amended only
by a written instrument executed by and between Trustee and Company. 
Notwithstanding the foregoing, no such amendment shall conflict with the terms
of the Plan, as determined by Company, or shall make the Trust revocable.

Section 12.2                            The Trust shall not terminate until the
date on which Plan participants and their beneficiaries are no longer entitled
to benefits pursuant to the terms of the Plan.  Upon termination of the Trust,
any assets remaining in the Trust shall be returned to

9


--------------------------------------------------------------------------------


Company.

Section 12.3                            Upon written approval of all
participants or beneficiaries entitled to payment of benefits pursuant to the
terms of the Plan, Company may terminate this Trust prior to the time all
benefit payments under the Plan have been made.  All assets in the Trust at
termination shall be returned to Company.

Section 12.4                            Notwithstanding the foregoing, this
Trust Agreement may not be amended on or after the date of a Change of Control,
as defined herein, without the consent of all Plan participants and
beneficiaries of deceased participants, except to the extent such amendment is
required by law.

ARTICLE XIII

MISCELLANEOUS

Section 13.1                            Any provision of this Trust Agreement
prohibited by law shall be ineffective to the extent of any such prohibition,
without invalidating the remaining provisions hereof.

Section 13.2                            Benefits payable to Plan participants
and their beneficiaries under this Trust Agreement may not be anticipated,
assigned (either at law or in equity), alienated, pledged, encumbered or
subjected to attachment, garnishment, levy, execution or other legal or
equitable process.

Section 13.3                            This Trust Agreement shall be governed
by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, U.S.A.

Section 13.4                            For purposes of this Trust, “Change of
Control” shall mean a “change in control event” as defined in Treasury
regulations or other guidance issued pursuant to Code §409A, unless the Company
or its successor enters into a binding written agreement in connection with such
change in control event to continue the Plan and Trust Agreement in effect in
accordance with their terms immediately prior to such change in control event
(except to the extent required by applicable law) for a period of 10 years
following such change in control event.  If, prior to the end of such period,
the Company or its successor fails to continue the Plan and Trust Agreement in
effect pursuant to such agreement, a Change of Control shall be deemed to occur
on the date such failure first occurs.

Section 13.5                            Trustee shall be entitled to rely on any
information furnished to it by Company or any other party from whom Trustee is
entitled to any information.  If any provision of this Trust conflicts with any
provision of the Plan, the provisions of this Trust shall control.

Section 13.6                            If at any time the Plan fails to meet
the requirements of the Internal Revenue Code section 409A, the Company shall
determine, withhold, report and remit all taxes thereunder, as applicable.

10


--------------------------------------------------------------------------------


ARTICLE XIV

EFFECTIVE DATE

The effective date of this Trust Agreement shall be May 1, 2007.

IN WITNESS WHEREOF, Company and Trustee have caused this Agreement to be
executed by individuals thereunto duly authorized as of the day and year first
above written.

VWR International, Inc.

 

WELLS FARGO BANK, N.A., Trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

By

 

 

 

 

 

 

 

 

 

Title

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

11


--------------------------------------------------------------------------------